Citation Nr: 1122118	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-16 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for recurrent sinusitis and allergic rhinitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic acid reflux, status post duodenitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for status post non-Hodgkin's lymphoma, with residual subclavian insertion scar and xerostomia.

4.  Entitlement to an initial evaluation in excess of 10 percent for tear of the left radioulnar and ulnocarpal ligaments.

5.  Entitlement to an initial evaluation in excess of 10 percent for benign prostatic hypertrophy.

6.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

7.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

8.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

9.  Entitlement to an initial compensable evaluation for disc space narrowing by x-ray, C5-6, also claimed as numbness of the left fingers.

10.  Entitlement to service connection for subclinical hypo-thyroidism, secondary to status post non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973 and from August 1990 to December 2006, with additional service in the Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the RO in Winston Salem, North Carolina.  This decision was issued as part of the Benefits Delivery at Discharge program, and jurisdiction of this case now resides with the RO in Wichita, Kansas

The February 2007 RO decision, in pertinent part, granted service connection and assigned 10 percent initial evaluations for recurrent sinusitis and allergic rhinitis; and chronic acid reflux, status post duodenitis.  It also granted service connection and assigned noncompensable initial evaluations for status post non-Hodgkin's lymphoma, with residual subclavian insertion scar and xerostomia; tear of the left radioulnar and ulnocarpal ligaments; benign prostatic hypertrophy; bilateral hearing loss; and disc space narrowing by x-ray, C5-6, also claimed as numbness of the left fingers.  The Veteran appealed the initial evaluations assigned to each of these conditions.  

During the pendency of the appeal, increased evaluations, from noncompensable to 10 percent, were granted for status post non-Hodgkin's lymphoma, with residual subclavian insertion scar and xerostomia; tear of the left radioulnar and ulnocarpal ligaments; and benign prostatic hypertrophy by an April 2008 Statement of the Case.  However, applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

The October 2008 rating decision, issued by the RO in Wichita, Kansas, granted service connection and assigned separate 10 percent initial evaluations for right and left lower extremity peripheral neuropathy. The Veteran appealed the initial evaluations assigned to each of these conditions.  

The January 2011 rating decision, issued by the RO in Wichita, Kansas, denied service connection for subclinical hypo-thyroidism, secondary to status post non-Hodgkin's lymphoma.

Evidence has been received subsequent to the final consideration of the issues on appeal by the RO.  In March 2011, the Veteran, acting through his representative, waived RO consideration of that evidence.  Accordingly, the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

During the course of this appeal, the Veteran brought a petition to reopen a claim of entitlement to service connection for exotosis, left os calcis with overlying bursa and Achilles tendonitis.  In July 2007, the Veteran filed a timely notice of disagreement with this decision, and in July 2008, the RO issued a Statement of the Case addressing the same.  A timely substantive appeal was not thereafter receive.  Consequently, this issue is not before the Board.

The issue of service connection for subclinical hypo-thyroidism, secondary to status post non-Hodgkin's lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent sinusitis with allergic rhinitis has not been productive of incapacitating episodes of sinusitis or more than six episodes of non-incapacitating episodes of sinusitis per year.

2.  The Veteran's chronic acid reflux, status post duodenitis, has been manifested by dysphagia and dry mouth not affecting his general body health or weight.  It has not been productive of persistently recurrent epigastric distress with pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, nor is it productive of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

3.  The Veteran's non-Hodgkin's lymphoma has been in remission since 2001 and therapeutic procedures ended more than one year prior to the date of service connection.

4.  The Veteran's residual subclavian insertion scar is not located on the head, face or neck, is less than 6 square inches in size, stable, not tender, and does not limit function or movement in its anatomical region.

5.  The Veteran's residual xerostomia has been manifested by dry mouth and hoarseness, without evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

6.  The Veteran's tear of the left radioulnar and ulnocarpal ligaments has not been productive of ankylosis of the left wrist.

7.  The Veteran's benign prostatic hypertrophy has been manifested predominantly by a voiding dysfunction, including daytime voiding three to four times per day, and at least three, but not five, times per night, and not requiring the wearing of absorbent materials.

8.  Prior to May 21, 2010, the Veteran's right and left lower extremity peripheral neuropathy were manifested by no more than mild impairment of the sciatic nerve.

9.  On and after May 21, 2010, the Veteran's right and left lower extremity peripheral neuropathy were manifested by no more than moderate impairment of the sciatic nerve.

10.  The evidence of record shows no worse than Level I hearing acuity, bilaterally. 

11.  The Veteran's disc space narrowing by x-ray, C5-6, has been productive of a combined cervical range of motion beyond 235 degrees, with forward flexion to 45 degrees, with pain, stiffness, aching and lack of endurance of the neck, but without muscle spasm, guarding, localized tenderness, abnormal gait or abnormal spinal contour, or separately compensable neurological complications due to left finger numbness and spinal cord atrophy.

12.  The schedular evaluations for the Veteran's service-connected disabilities are adequate.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for recurrent sinusitis with allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2010).

2.  The criteria for an initial evaluation greater than 10 percent for chronic acid reflux, status post duodenitis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

3.  The criteria for an initial evaluation greater than 10 percent for status post non-Hodgkin's lymphoma, with residual subclavian insertion scar and xerostomia, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7715, § 4.118, Diagnostic Code 7800-7805 (2010).

4.  The criteria for an initial evaluation greater than 10 percent for tear of the left radioulnar and ulnocarpal ligaments have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5215 (2010).

5.  The criteria for an initial evaluation of 20 percent, but no higher, for benign prostatic hypertrophy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2010).

6.  Prior to May 21, 2010, the criteria for an initial evaluation greater than 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

7.  Prior to May 21, 2010, the criteria for an initial evaluation greater than 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

8.  On and after May 21, 2010, the criteria for an initial evaluation of 20 percent, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

9.  On and after May 21, 2010, the criteria for an initial evaluation of 20 percent, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

10.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

11.  The criteria for an initial evaluation of 10 percent, but no higher, for disc space narrowing by X-ray, C5-6, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims being adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

All of the issues being adjudicated herein concern the appeal of the initial evaluation assigned following the grant of service connection for that condition.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding existing records that he wanted VA to obtain or that he felt were relevant to his claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate QTC examinations in 2006 for all of his claims except those involving peripheral neuropathy of his lower extremities.  VA examinations in 2008 and 2010 were conducted for his peripheral neuropathy.  The Veteran has not reported receiving any recent treatment specifically for these conditions (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The Veteran has alleged worsening of his peripheral neuropathy, but this was addressed by his May 2010 VA examination, as discussed below.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2006, 2008 and 2010 examination reports are thorough supported by private outpatient treatment records and address the ratings criteria.  The examinations in this case are adequate upon which to base a decision.

The Board also concludes the VA examinations are adequate upon which to base a decision.  During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Veteran reported missing words and asking people to repeat themselves frequently in his April 2007 Notice of Disagreement.  However, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted the worksheet revisions, but also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Rating Claims

The Veteran contends that he is entitled to initial ratings higher than those currently assigned.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

a. Recurrent Sinusitis with Allergic Rhinitis

The Veteran's recurrent sinusitis with allergic rhinitis has been rated under Diagnostic Code (DC) 6510, which concerns sinusitis, maxillary, chronic. This disability, along with the sinus disabilities addressed in Diagnostic Codes 6511, 6512, 6513 and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).  38 C.F.R. § 4.97 (2010).  The General Rating Formula for Sinusitis provides for a 10 percent rating when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating when there are (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

The Veteran has not undergone surgeries for his sinusitis or allergic rhinitis.  Thus, a 50 percent rating is not for application.  

The Veteran's sinusitis was evaluated in September 2006 QTC examination.  The Veteran reported a 23 year history of problems.  He reported having six episodes of sinusitis per year, lasting three weeks each.  During these attacks, the Veteran reported that he was incapacitated as often as twice a year, and each incident lasts for three days.  The Veteran reported headaches with his sinusitis.  The Veteran suffered from interference with breathing through the nose, purulent discharge and hoarseness of the voice.  The examiner found there was no functional impairment from the sinusitis.  On physical examination, there was no sinusitis.  The Veteran had rhinitis present, which the examiner concluded was allergic in origin.  

The Veteran reported his sinusitis and rhinitis on his separation examination.  The Veteran did not provide an indication of frequency at that time.  

The Veteran described his disability in his March 2007 Notice of Disagreement.  He contended that the VA examination may be inaccurate because he was not suffering a bout of sinusitis at the time of his VA examination.  The Veteran did, however, describe the frequency and severity of his sinusitis at the VA examination.  That report, not the presence or absence of sinusitis, was the basis of the rating.  The Veteran reported receiving antibiotics several times, but the frequency in any given year was not provided.  The Veteran stated that making appointments to secure antibiotics was difficult.  The Veteran also indicated that he had at least three incapacitating episodes of sinusitis per year.

As established by his service treatment records, the Veteran has had sinusitis for decades.  His service treatment records do not, however, provide any support that he has had incapacitating episodes.  Similarly, the September 2006 QTC examination report does not show such episodes.  The term "incapacitating episodes" has a particular meaning.  Even though the Veteran may find the bouts of sinusitis to be incapacitating, he must seek treatment by a physician and be prescribed bedrest.  His service treatment records and post service treatment records do not show prescribed bedrest.  Thus, the Board finds that the medical evidence outweighs the Veteran's contentions of incapacitating episodes.  The Veteran does not allege more than six non-incapacitating episodes of sinusitis per year.  He reported six at his QTC examination.  There is no other assessment of the frequency in the claims file.  The Board finds that the Veteran does not have incapacitating episodes of sinusitis and does not have more than six episodes of non-incapacitating episodes of sinusitis per year.  The criteria for a rating in excess of 10 percent have not been met.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Chronic Acid Reflux, Status Post Duodenitis

The Veteran's chronic acid reflux, status post duodenitis, has been rated as 10 percent disabling under Diagnostic Codes  7399-7346, indicating an analogous rating to impairment resulting from a hiatal hernia.  See 38 C.F.R. § 4.114 (2010).  This diagnostic code provides that a 30 percent evaluation is assignable when there is persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

The Veteran was first evaluated at a September 2006 pre-discharge QTC examination.  The Veteran reported acid reflux since 2002.  The condition did not affect general body health or weight.  The Veteran reported dysphagia and heartburn.  The symptoms were present daily if he did not take medication.  There was no functional impairment resulting from the condition.  There was no anemia.  An upper GI series did not find ulceration, lesion and the duodenal bulb and loop were within normal limits.  The examiner noted a prior October 2005 EGD which found duodenitis.

The Veteran's separation examination from service shows that he indicated frequent indigestion and heartburn.  He also mentioned his dry mouth and that the lack of saliva enzymes caused his heartburn.  

The Veteran provided no description of his acid reflux symptoms in his April 2007.  He disagreed with the rating on the basis that the condition was permanent.  He mentioned again his dry mouth and that the lack of saliva enzymes caused his heartburn.  

The Board finds that there is no evidence of regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  There is also no evidence of vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Thus, the criteria for a rating in excess of 10 percent for chronic acid reflux, status post duodenitis are not met.  The claim must be denied.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Status Post Non-Hodgkin's Lymphoma, with 
Residual Subclavian Insertion Scar and Xerostomia

The Veteran's status post non-Hodgkin's lymphoma, with residual subclavian insertion scar and xerostomia, has been rated under Diagnostic Codes 7715-6516 as 10 percent disabling.  

Diagnostic Code 7715 rates non-Hodgkin's lymphoma.  38 C.F.R. § 4.117, Diagnostic Code 7715 (2010).  With active disease or during a treatment phase, a 100 percent evaluation is assigned.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals.  The Veteran's non-Hodgkin's lymphoma was discovered in 2001, with treatment concluding in that same year.  The Veteran is not shown to have any recurrence of the lymphoma.  The Veteran separated from service in 2007, more than six months after cessation of therapeutic procedures.  The Veteran has been rated on residuals instead.

The Board notes that the Veteran submitted a November 2010 thyroid ultrasound, which showed two small nodules on the thyroid gland.  The right lobe nodule had a partially calcified rim and was thought to most likely represent a degenerating adenoma.  An adenoma is a benign epithelial tumor.  Dorland's Illustrated Medical Dictionary 28 (30th ed. 2003).  The Board finds that this does not constitute activity of lymphoma.  The Board finds that the Veteran's lymphoma has not been active during the period on appeal and that therapeutic procedures ended more than six months prior to the date of service connection.  The 100 percent rating is not for application.  The Board concurs in rating based on residuals.  

The RO awarded a 10 percent evaluation based on an analogous rating.  Under 38 C.F.R. § 4.97, Diagnostic Code 6516, chronic laryngitis with hoarseness, with inflammation of cords or mucous membrane, warrants a 10 percent evaluation.  In cases of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, a 30 percent evaluation is assigned.

The Veteran's scar and xerostomia were evaluated in September 2006.  The Veteran had very dry mouth, treated by a twice daily rinse, with fluoride rinses as needed.  The functional impairment was that it affected his talking.  The Veteran had a level scar at the left side of the chest just below the subclavian catheter insertion measuring about 0.5 cm by 0.3 cm with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  

On his April 2007 Notice of Disagreement, the Veteran indicated that the dry mouth symptoms he was having was far more disabling than the examiners could understand.  He likened the problem to dipping a hot donut in sand and eating it.  He reported once gagging during communion at church.  The Veteran agreed that he used oral rinses.  

The Veteran submitted a June 2007 letter from a private doctor indicating that he has permanent xerostomia.  

The Veteran has not alleged a worsening of this condition since his separation from service.  The Board finds that the Veteran's xerostomia is manifested by dry mouth and hoarseness.  There is no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Thus, the criteria for a rating in excess of 10 percent are not met.  The Board concludes that an initial rating for xerostomia in excess of 10 percent is not warranted under Diagnostic Code 6516.  

The Board has also considered the dental and oral ratings criteria.  38 C.F.R. § 4.150 (2010).  The criteria rate or damage to the structures of the mouth, such as the maxilla, mandible and teeth.  They do not address dry mouth.  The Board finds that these criteria are not for application.  

The Board has also considered the ratings provisions for scars.  See 38 C.F.R. § 4.118.  Diagnostic Code 7800 rates scars of the head face or neck.  Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep or that cause limited motion, and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation.  According to Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion, and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation.  A scar that is superficial and unstable warrants the assignment of a maximum 10 percent rating.  Id., at Diagnostic Code 7803.  Note 1 to that criteria defines an unstable scar as is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 further provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7804 further provides that a scar that is superficial and painful on examination warrants the assignment of a 10 percent rating.  Also, Diagnostic Code 7805 provides that other scars (not otherwise considered under the rating schedule) are to be rated on the basis of limitation of function of the affected part.  

According to the September 2006 QTC examination, the Veteran's residual subclavian scar is not located on the head, face or neck.  The scar is less than 6 square inches in size, is stable, and not tender on examination.  The scar is not over a joint and there is no indication that it limits the function in its anatomical region.  The Veteran has not alleged a worsening or that the scar is other than described in the September 2006 report.  Thus, the Board finds that the criteria for a compensable rating are not met.  A schedular rating for the scar is not warranted.  See 38 C.F.R. § 4.118.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  A claimant may request reevaluation under these criteria.  The Veteran has not done so.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim in July 2006.

The Veteran has also argued that he has lack of stamina as a residual of his lymphoma in his April 2007 Notice of Disagreement.  The Board notes that he has a variety of service-connected disabilities, many of which are productive of lack of stamina by their nature, such as peripheral neuropathy, ligament tears, and a cervical spine disability.  The Board is not clear to what the Veteran refers when he claims lack of stamina as a result of his treatment.  The lack of stamina has been rated as it is relevant to each of the claims.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

d. Left Radioulnar and Ulnocarpal Ligament Tears

The Veteran suffered a spontaneous tear of the radioulnar and ulnocarpal ligament tears lifting with the hand in supination position.  A July 2004 MRI examination revealed a tear of the left radioulnar and ulnocarpal ligaments.  The Veteran's disability is rated under Diagnostic Codes 5215-5024.

Limitation of motion of the wrist is addressed under Diagnostic Code 5215.  A 10 percent rating represents the maximum available benefit under that Code.  Thus, the Veteran is in receipt of the maximum evaluation assignable for limitation of motion.  To warrant a higher rating, the evidence must demonstrate favorable ankylosis (frozen joint) in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  The Veteran's September 2006 QTC examination and separation examination show retained motion in the left wrist.  The Veteran has not alleged ankylosis of the left wrist.  The Board finds that the left wrist is not ankylosed.

The RO included an analogous rating to the criteria of Diagnostic Code 5024, for tenosynovitis, which in turn is evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  In this case it is Diagnostic Code 5215 which provides that a minimum rating of 10 percent is warranted when limitation of motion of wrist.  Id.

The Board notes that there are several additional Diagnostic Codes pertaining to the elbow and forearm that provide ratings in excess of 10 percent without evidence of ankylosis.  See 38 C.F.R. § 4.71a, DCs 5205-5213.  These ratings require either elbow involvement or bony involvement of the ulna or radius, neither of which is shown in the medical evidence nor alleged by the Veteran.  The Board finds that Diagnostic Code  5215 is the most anatomically analogous of any of the limitation of motion Diagnostic Codes.  

The Board has considered the criteria of Deluca.  Where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, as here, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

e. Benign Prostatic Hypertrophy

The Veteran's benign prostatic hypertrophy has been rated as 10 percent disabling under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals.  38 C.F.R. § 4.115b (2010).  Prostate hypertrophy is rated as voiding dysfunction or urinary tract infection, whichever is predominant.  Id.  

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: A 20 percent evaluation is warranted where the veteran requires the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent evaluation is warranted for urine leakage/incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day; and a 60 percent evaluation is warranted for urine leakage/incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Urinary frequency is rated as follows: A 10 percent evaluation is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night; a 20 percent evaluation is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night; and a 40 percent evaluation is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a.

The Veteran had a pre-discharge physical examination in September 2006.  The Veteran declined a rectal examination.  The report noted a normal prostate on examination.  The Veteran was found to have benign prostatic hypertrophy on the basis of PSA laboratory findings.  The Veteran reported urinating about three times during the day and about every three to four hours at night.  

The Veteran submitted an April 2007 Notice of Disagreement detailing his symptoms.  The Veteran stated that he occasionally had uncontrolled urination, which was infrequent and of short duration.  The Veteran reported getting up several times per night to urinate, but that the frequency varies.  

The Board finds that the 10 percent evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  Based on his reports, the Veteran does not use absorbent materials.  Thus, a higher rating is not warranted for urine leakage.  The Veteran also does not report daytime voiding intervals of between one and two hours, which, assuming 16 hours awake per day, would require urinating eight to sixteen times per day.  Similarly, the Veteran reports urinating "several" times per night, with varying frequency.  The Veteran has not explained what he means by several.  Resolving reasonable doubt in favor of the Veteran, the Board finds that "several" means at least three times per night.  The Board finds that the criteria for a 20 percent initial rating are met.  The Board finds that the Veteran does not awaken to void five or more times per night.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim in excess of 20 percent on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim has been granted to 20 percent, but no higher, on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

f. Right and Left Lower Extremity Peripheral Neuropathy.

The Veteran's peripheral neuropathy has been rated as 10 percent disabling for each lower extremity under Diagnostic Code  8520.  This Diagnostic Code rates impairment resulting from paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  The following evaluations are warranted for varying degrees of incomplete paralysis of the sciatic nerve: 10 percent (mild incomplete paralysis), 20 percent (moderate incomplete paralysis), 40 percent (moderately severe incomplete paralysis), and 60 percent (severe incomplete paralysis with marked muscular atrophy).  In addition, a 80 percent rating is granted upon evidence of complete paralysis of the sciatic nerve with foot dangling and dropping, no active movement possible of the muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran was seen for a September 2008 VA examination.  The report indicates that the Veteran had sensory neuropathy of the lower extremities as a result of the treatment for his non-Hodgkin's lymphoma during service.  The examination report indicates that the Veteran first noticed pain in his feet in 20005.  The problem continued with eventually severe foot pain in 2007, prompting him to seek treatment.  The Veteran reported subjective symptoms of pain and numbness in the soles of his feet.  He described the stinging pain in his heels, numbness in the balls of his feet and what feels like a clamp closing in on each side of each foot. The problem was uniformly bilateral.  The Veteran reported steady symptoms, but worsening pain when putting his feet up or lying prone.  The Veteran reported pain of 7/10.  The Veteran reported daily flare-ups of pain and numbness.  Functional loss was noted simply because the Veteran is unable to ambulate and rest normally due to the symptoms.  The Veteran worked as an analyst and reported diminished concentration and an inability to sit for long periods.  The Veteran reported needing to rise from his work position and walk around to achieve some relief.  The Veteran also reported rolling his bare feet over a tennis ball for some relief.  The examiner noted that the Veteran had both paresthesias and dysesthesias with sensory nerve involvement.  On physical examination, the Veteran had diminished sensation beginning in the lower third of each lower leg and extending to the malleoli, with a slight increase in sensation, followed by diminished sensation in the midfoot, and increased sensation in the great toes.  The remaining neurological examination was normal.  Examination of the skin revealed considerable dryness of the soles of the feet and cracking particularly around the heels.  

The Veteran submitted a March 2010 letter from a private physician noting his peripheral neuropathy.  The physician indicated that the Veteran had difficulty, particularly with pain in his legs, beginning in 2005.  The physician noted that the Veteran's symptoms have increased aggressively.  The physician noted that a MRI had been performed showing multiple level degenerative disc disease and spondylosis.  He indicated that the Veteran had cervical spinal cord atrophy.  The physician stated that the problem was permanent and progressive.  

The RO ordered a new VA examination for the Veteran in May 2010.  The Veteran reported forefoot paresthesias bilaterally, with sensations of numbness and electric type pain.  The examiner noted there was no decreased motor strength of the lower extremities.  The Veteran had decreased light touch sensation in the right lower extremity.  The left was normal on sensation testing.  The Veteran had diminished reflexes at the knee and ankle levels.  The Babinski reflexes were normal bilaterally.  The Veteran had no muscle atrophy or abnormal muscle tone or bulk.  There were no tremors, tics or abnormal movements.  No joint function was affected.  The Veteran had abnormal gait and balance, but the examiner indicated that this was due to recent swelling and foot pain which his private physician thought was related to gout.  The Veteran declined a repeat EMG.  The Veteran reported fulltime employment and losing one week from work in the last year due to foot pain.  The examiner noted that neuralgia and neuritis were present.  The examiner indicated that the problem had significant effects on his employment, resulting in increased absenteeism.  The neuropathy was found to have moderate effects on shopping and exercise and mild effects on chores and sports.  The Veteran was found not to have paralysis but to have neuralgia and neuritis.

The Veteran submitted a June 2010 note from his private physician indicating that the Veteran was delaying an EMG so that his ankles could recover.  This was presumably the same as the gout complaints in the May 2010 VA examination report.  The physician recommended waiting until August 2010 to conduct additional studies.

The Veteran protested in his July 2010 Form 9 that the level and severity of the pain below his knees had increased substantially over time.  The Veteran stated that he was prepared to pursue more up to date EMG/NCV studies.  He submitted another copy of the June 2010 note.  

The Veteran has not, however, actually submitted a new EMG/NCV note or ever indicated that this test had actually been performed.  If the test actually occurred, the Veteran has had several months to submit the record prior to certification of the instant appeal.  The Board also notes that the ratings criteria are not based on EMG findings, but on the totality of the impact on the disabilities on his functioning.  Finally, while the Veteran indicated that his symptoms had worsened over time, this was the reason for the May 2010 VA examination.  He did not allege a recent worsening.  He did not provide evidence of such.  The Board finds that the May 2010 VA examination report reflects his current level of symptomatology.  Thus, the Board concludes that the record is complete and adequate to support a decision.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When neuralgia involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124.  In rating peripheral nerve disability, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).  

The Board finds that at the September 2008 VA examination, the Veteran's peripheral neuropathy of the lower extremities was manifested by subjective symptoms of pain and numbness in his lower extremities with objectively diminished sensation, without organic changes, diminished reflexes or diminished strength.  The Veteran continued to ambulate normally with intact position sense.  The Board finds that the evidence at that time more nearly approximates a mild degree of disability.  

The May 2010 VA examination report indicates the presence of greater symptomatology.  The Veteran had objectively diminished reflexes.  He reported increasing pain.  The Veteran has been found to have neuralgia and neuritis but there are no organic changes associated with the peripheral neuropathy.  The maximum rating available without such organic changes is moderately severe.  See 38 C.F.R. § 4.123.  The Board notes that the Veteran has three characteristics of neuritis, loss of reflexes, sensory disturbances, and constant pain.  The Veteran retains his ability to ambulate and function independently.  The Board finds that, as of the May 21, 2010, VA examination, the Veteran's peripheral neuropathy of the lower extremities more nearly approximated moderate impairment of the sciatic nerve.  Thus, the criteria for an initial 20 percent rating have been met for each lower extremity.  

The Board has granted initial, staged ratings.  The Board finds that the preponderance of the evidence is against ratings in excess of 10 percent prior to May 21, 2010, and against ratings in excess of 20 percent on and after May 21, 2010.  As such, the Board finds that the preponderance of the evidence is against the remaining available benefits on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied on a schedular basis beyond 10 percent prior to May 21, 2010, and beyond 20 percent on and after that date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


g. Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable evaluation for bilateral hearing loss.  For the reasons that follow, the Board concludes a compensable rating is not warranted.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2010).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in September 2006, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
55
LEFT
10
15
5
20
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

The Veteran underwent a July 2006 separation from service physical examination and audiometric tests were administered.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
55
LEFT
5
10
10
15
40

Speech recognition ability was not tested at that time.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The July 2006 audiometric findings do not include speech recognition scores; thus, these findings cannot be applied to Table VI validly.  Using the September 2006 findings, the right ear had a puretone average of 28.75 dB and a speech recognition score of 96; therefore the right ear received a designation of I.  The left ear had a puretone average of 21.25 dB and a speech recognition score of 100; therefore the left ear received a designation of I.  The point where I and I intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which in this case does not reach a compensable level.

The regulations have two provisions for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the separation physical and the VA examination do not meet these criteria, and the Veteran's disability cannot be evaluated under the alternative rating scheme.

The Board finds that the noncompensable evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  Thus, his request for a compensable evaluation is denied.  See 38 C.F.R. § 4.85.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


h. Disc Space Narrowing by X-ray, C5-6

The Veteran's disc space narrowing by x-ray, C5-6 has been rated under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a (2010).  Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code  5237-5243.  Under the Formula, a 10 percent rating is for application with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation requires unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

The September 2006 QTC examination report shows that the Veteran's posture was within normal limits.  There was no muscle spasm or tenderness on palpation of the cervical spine.  Forward flexion, extension, and bilateral lateral flexion were all to 45 degrees.  Rotation was to 80 degrees bilaterally.  The Veteran had some additional loss of function on repetitive use due to lack of endurance.  

The Veteran indicated in his April 2007 Notice of Disagreement that he was unable to hold his head erect for long periods of time.  The Veteran reported that he could no longer keep his head up during pushups.  He indicated that even sitting for long periods with proper lumbar support results in neck stiffening and pain, with numbness in his left fingers.  

The Board finds that the Veteran's combined cervical range of motion is beyond 235 degrees, with forward flexion to 45 degrees, without muscle spasm, guarding, localized tenderness, abnormal gait or abnormal spinal contour.  The cervical spine is not ankylosed.  The Board finds that the General Ratings Formula criteria for a compensable rating are not met.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  

The Veteran complained of numbness in his left fingers after prolonged strain of his neck in his April 2007 Notice of Disagreement.  

The September 2006 QTC examination report indicates that neurological evaluation of the upper extremities had motor and sensory function within normal limits.  The reflexes were 2+ in the biceps and triceps jerks in both upper extremities.  The Veteran reported a history of left hand and fingers numbness.  The examiner concluded that the diagnosis was status post left C6 neuropathy.  The history showed left index and long finger numbness and tingling relieved by epidural injection into his neck in 1994.  The examination did not show any evidence of cervical nerve root pathology.  

Neurological impairment of the fingers is rated under Diagnostic Code 8512, for the lower radicular group.  See 38 C.F.R. § 4.124a.  The impairment is rated for mild, moderate and severe incomplete paralysis and complete paralysis.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  The evidence, including the Veteran's statements, does not show any trophic changes, motor function impairment or reflex impairment.  In weighing the evidence, the Board notes that no symptoms can be elicited on examination.  The Board finds that, to the extent that the Veteran complains of neurological symptoms of the left fingers, that complication does not rise to a mild level.  The Board concludes that a compensable rating for neurological complications of the left fingers is not warranted.  

The Veteran has also submitted a March 2010 private physician report which states that he has cervical spinal cord atrophy.  The Board notes that no specific disability or symptoms have been attributed to the atrophy.  As stated, no neurological complications were noted at the cervical spine level.  Only peripheral neuropathy was noted in his May 2010 VA examination.  The Veteran's private treatment records do not attribute any symptoms to the spinal cord atrophy.  The Board finds that a compensable rating is not warranted for cervical spinal cord atrophy.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be evaluated under either the General Rating Formula discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran has not been service-connected for degenerative disc disease, but for degenerative joint disease.  The Board concludes that the IVDS Formula is inapplicable.

The Board has considered the DeLuca criteria, as described above.  While the Veteran does not have compensable limitation of motion, he does complain of pain, stiffness, aching and an inability to keep his head erect for long periods of time.  The General Ratings Formula compensates pain, stiffness and aching, but the inability to maintain his posture is not contemplated as a part of those criteria.  The DeLuca factors do address fatiguability and lack of endurance as a reason to provide a compensable rating.  The Board concludes that a compensable evaluation is warranted under the DeLuca criteria.  

The Board concludes that a 10 percent evaluation, but no higher, is warranted.  The Veteran does not have symptoms that meet the compensable criteria under the General Ratings Formula.  The Veteran does not have separately compensable neurological complications of his cervical spine disability.  The Board has resolved reasonable doubt in assigning the initial 10 percent rating.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim beyond 10 percent on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim beyond 10 percent must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

i. Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's various disabilities are not inadequate.  The Board has considered each of the Veteran's complaints as to his disabilities in assigning the initial ratings.  The Veteran remains employed and there is some interference with employment.  That interference results in lost work of one week per year, which the Board does not consider "marked" interference with employment.  The Veteran does not report hospitalizations for any of these conditions.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for initial ratings in excess of 10 percent for recurrent sinusitis with allergic rhinitis, chronic acid reflux, residual subclavian insertion scar and xerostomia, tear of the left radioulnar and ulnocarpal ligaments, and disc space narrowing by x-ray, C5-6, have at no time been met.  The Board has assigned a 20 percent rating benign prostatic hypertrophy without staging as the criteria for a 20 percent rating have been met throughout the appeal period, and the criteria for a rating in excess of 20 percent have at no time been met.  The Board has assigned staged evaluations for the right and left lower extremity peripheral neuropathy as the criteria for ratings in excess of 10 percent were not met prior to May 21, 2010, and for ratings in excess of 20 percent have at no time been met.  Finally, the criteria for an initial compensable rating for bilateral hearing loss have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased initial rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial evaluation in excess of 10 percent for recurrent sinusitis and allergic rhinitis is denied.

Entitlement to an initial evaluation in excess of 10 percent for chronic acid reflux, status post duodenitis, is denied.

Entitlement to an initial evaluation in excess of 10 percent for status post non-Hodgkin's lymphoma, with residual subclavian insertion scar and xerostomia, is denied.

Entitlement to an initial evaluation in excess of 10 percent for tear of the left radioulnar and ulnocarpal ligaments is denied.

Entitlement to an initial evaluation of 20 percent, but no higher, for benign prostatic hypertrophy is granted.

Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy, prior to May 21, 2010, is denied.

Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy, prior to May 21, 2010, is denied.

Entitlement to an initial evaluation of 20 percent, but no higher, for right lower extremity peripheral neuropathy, on and after May 21, 2010, is granted.

Entitlement to an initial evaluation of 20 percent, but no higher, for left lower extremity peripheral neuropathy, on and after May 21, 2010, is granted.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial 10 percent evaluation, but no higher, for disc space narrowing by x-ray, C5-6, is granted.


REMAND

The RO denied service connection for subclinical hypo-thyroidism, secondary to status post non-Hodgkin's lymphoma, in a January 2011 rating decision.  The Veteran subsequently submitted a February 2011 Notice of Disagreement as to that issue.  Therefore, the claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of service connection for subclinical hypo-thyroidism, secondary to status post non-Hodgkin's lymphoma.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


